                 IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         CHARLOTTE DIVISION
                      CASE NO.: 3:05-CR-65-RLV-DCK


UNITED STATES OF AMERICA

                    v.

JONATHAN RAYMOND DEWALT



                                      ORDER

       THIS MATTER came before the Court on defendant’s Motion For Release of

Records Regarding Sex Offender Treatment, filed on August 13, 2019. The

defendant represents that the requested records are pertinent to a motion pending

in Mecklenburg County Superior Court in which the defendant is requesting that he

be removed from the sex offender registry. The government does not object.

       It is, therefore, ORDERED that any and all records regarding sex offender

treatment and counselling that Mr. DeWalt received while in the Bureau of Prisons

or under the supervision of U.S. Probation be released to the defendant for use in

the pending proceeding and no other purpose.



 Signed: August 14, 2019
